DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 12-14, 16, 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Munday (US 2007/0258119 A1).
As of claim 1, Munday (alternative embodiment) teaches a laser system 100 [fig 5] comprising: a laser source 60 [fig 5] generating a laser beam comprising ultra-short pulses (high energy, short pulsed laser) [0103]; a laser delivery assembly 10 [fig 5] optically coupled to the laser source to receive the laser beam ( for producing a hologram at an output plane 200b) [0061], the laser delivery assembly 10 [fig 5] comprising: a beam splitter 50 [fig 5] configured to split the laser beam between a first beam delivery path 12a [fig 5] and a second beam delivery path 12b [fig 5]; and at least one focusing lens 46 a, b [fig 5], 47 a, b [fig 5], 48b, 49b [fig 5] (beams are focused to a common point in an output plane by the lenses) [0072] optically coupled to the beam splitter 50 [fig 5] and configured to focus the laser beam (using lenses 46 a, b [fig 5], 47 a, b [fig 5], 48b, 49b [fig 5]) from each of the first beam delivery path 12a [fig 5] and the 
As of claim 2, Munday (alternative embodiment) teaches the second angle (angle created by 12b at diagonal line of 55) [fig 5] is different from the first angle (angle created by 12a at diagonal line of 55) [fig 5].
As of claim 3, Munday (alternative embodiment) teaches the second angle (angle created by 12b at mask 500) [fig 5] is equivalent to the first angle (angle created by 12a at mask 500) [fig 5].
As of claim 4, Munday (alternative embodiment) teaches the first beam delivery path 12a [fig 5] and the second beam delivery path 12a [fig 5] have different path lengths (12a and 12b follow different paths at 46a, 47a and 47b, 48b, 49b respectively).
As of claim 5, Munday (alternative embodiment) teaches at least one focusing lens 11 (focuses laser light on beam deflector 30) [fig 5] is in a path of the laser beam (from 60) before the beam splitter 50 [fig 5].
As of claim 12, Munday (alternative embodiment) teaches a method of modifying a substrate 200b (photoresist coated plate or other holographic supporting medium) [fig 
As of claim 13, Munday (alternative embodiment) teaches the second angle (angle created by 12b at diagonal line of 55) [fig 5] is different from the first angle (angle created by 12a at diagonal line of 55) [fig 5].
As of claim 14, Munday (alternative embodiment) teaches the second angle (angle created by 12b at mask 500) [fig 5] is equivalent to the first angle (angle created by 12a at mask 500) [fig 5].
As of claim 16, Munday (alternative embodiment) teaches at least one focusing lens 11 (focuses laser light on beam deflector 30) [fig 5] is in a path of the laser beam (from 60) before the beam splitter 50 [fig 5].
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 6, 17-18 are rejected under 35 U.S.C. 103 as being un-patentable over Munday (US 2007/0258119 A1).
As of claims 6, 17, Munday (alternative embodiment) teaches the invention except for the beam splitter is in a path of the laser beam before the at least one focusing lens.
Munday (an embodiment) teaches the beam splitter 50 [fig 1] is in a path of the laser beam (from 61) [fig 1] before the at least one focusing lens 46a, 48a [fig 1].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the beam splitter is in a path of the laser beam before the at least one focusing lens as taught by Munday (an embodiment) 
As of claim 18, Munday (alternative embodiment) teaches focusing the laser beam from the first beam delivery path 12a [fig 5] to the focal point 500 [fig 5] using a first focusing lens 46a, 47a [fig 5] disposed in the first beam delivery path 12a [fig 5]; and focusing the laser beam from the second beam delivery path 12a [fig 5] to the focal point 500 [fig 5] using a first focusing lens 12a [fig 5] disposed in the first beam delivery path 12a [fig 5].
Allowable Subject Matter
Claims 7-10, 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claim 7, the closest prior art Munday (US 2007/0258119 A1) an optical system 100 includes a modulated laser 60 for producing a coherent light beam 12 and a scanner 30 for deflecting the light beam 12 in accordance with control signals from a controller. A photoresist coated plate or other holographic supporting medium is located at the output plane 200a or 200b and it is here where the hologram is formed. The photoresist coated plate is typically supported so that relative displacement is achieved between the system and the photoresist coated plate (or other holographic supporting medium), so that pixels can be defined at different locations on the photoresist coated plate. Munday does not anticipate or render obvious, alone or in combination, a positioning assembly, the laser delivery assembly coupled to the positioning assembly, 
Claims 8-10 are allowed as being dependent on claim 7.
As of claim 19, the closest prior art Munday (US 2007/0258119 A1) an optical system 100 includes a modulated laser 60 for producing a coherent light beam 12 and a scanner 30 for deflecting the light beam 12 in accordance with control signals from a controller. A photoresist coated plate or other holographic supporting medium is located at the output plane 200a or 200b and it is here where the hologram is formed. The photoresist coated plate is typically supported so that relative displacement is achieved between the system and the photoresist coated plate (or other holographic supporting medium), so that pixels can be defined at different locations on the photoresist coated plate. Munday does not anticipate or render obvious, alone or in combination, moving at least one of the focal point within the predefined plane and the predefined plane by moving each of the first focusing lens and the second focusing lens.
Claims 20-21 are allowed as being dependent on claim 19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Lee et al. (US 20140276672 A1) teaches a laser system configured to deliver a pulsed laser beam to a patient's eye. The system includes a laser engine comprising an optically-pumped laser oscillator configured with an extra-cavity wave-plate, and an optional intra-cavity wave-plate, that can be tilted and rotated to provide a limited range of wavelengths for laser mode excitation and to maintain stable mode-
- Prior Art Chann et al. (US 20110305256 A1) teaches a method of direct diode pumping a fiber laser that includes disposing a plurality of diode lasers in a wavelength beam combining cavity for generating a wavelength beam combining laser output, and optically coupling the wavelength beam combining laser output to the gain medium of a fiber laser. The wavelength beam combining cavity may comprise a fast axis wavelength beam combining cavity. Also, the plurality of diode lasers may comprise a multidimensional array of diode lasers arranged as diode laser bars disposed in a stack and spatially interleaved or optically aligned to form an optical stack. Each of the diode lasers may produce a distinct wavelength laser beam.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882